Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 1 of 35 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. ________________________

SEOUL SEMICONDUCTOR CO., LTD.,
a Korean corporation; SEOUL VIOSYS CO., LTD.,
a Korean corporation,

                   Plaintiffs,

       v.

SATCO PRODUCTS, INC.,

               Defendant.
__________________________________________/

                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Seoul Semiconductor Co., Ltd. (“Seoul Semiconductor”) and Seoul Viosys Co.,

Ltd. (“Seoul Viosys”), (collectively “Plaintiffs”) for their Complaint against Defendant Satco

Products, Inc. (“Satco”) allege as follows:

                                         INTRODUCTION

       1.      Plaintiffs bring this patent infringement action to protect their valuable patented

technology relating to light-emitting diode (LED) and LED lighting. An LED is a semiconductor

device that converts electrical energy into light. LEDs have many advantages over conventional

light sources, including lower energy consumption, longer lifetime, and smaller size.

       2.      Seoul Semiconductor was founded in 1992 with around 30 employees in a small

space of a commercial building in Bongchen-dong, Seoul. From those 30 employees, Seoul

Semiconductor grew into one of the largest manufacturers of LEDs in the world. Seoul Viosys is

also a leading company in the LED industry and an affiliate company of Seoul Semiconductor.




                                        1
                        COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 2 of 35 PageID #: 2




       3.      Seoul Semiconductor’s success is in large part due to its significant investment in

innovation and respect for intellectual property. Seoul Semiconductor has invested in research and

development (“R&D”) for the last two decades. Seoul Semiconductor invests over 10% of sales

revenue into R&D and owns one of the largest LED patent portfolios in the world, which includes

more than 10,000 patents worldwide.

                                         THE PARTIES

       4.      Plaintiff Seoul Semiconductor is a company organized and existing under the laws

of the Republic of Korea, with its principal place of business at 1B-25, 727, Wonsi-dong, Danwon-

gu, Ansan-city, Gyeonggi-do, Korea 425-851.

       5.      Plaintiff Seoul Viosys is a company organized and existing under the laws of the

Republic of Korea, with its principal place of business at 65-16, Sandan-ro 163 beon-gil, Danwon-

gu, Ansan-city, Gyeonggi-do, Korea 425-851.

       6.      On information and belief, Satco is a company organized and existing under the

laws of the State of New York with its principal place of business located at 110 Heartland Blvd.,

Brentwood, New York 11717 and does business throughout the United States, including Florida,

located at 900 N.W. 159th Drive, Miami Gardens, Florida 33169.

       7.      On information and belief, Satco is in the business of offering for sale, selling and

distributing lighting products including light products based on LED technology.

       8.      Satco sells S9581, which is a filament LED incandescent lamp. An image of the

S9581 is provided below.




                                        2
                        COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 3 of 35 PageID #: 3




      9.     Satco sells S9386, which is a PAR16 type LED lamp. An image of the S9386 is

provided below.




      10.    Satco sells S9440, which is a PAR38 type LED lamp. An image of the PAR38 is

provided below.




                                     3
                     COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 4 of 35 PageID #: 4




         11.   Satco sells S9782, which is a LED module. An image of the S9782 is provided

below.




                                JURISDICTION AND VENUE

         12.   This is an action for patent infringement, under the patent laws of the United States,

35 U.S.C. § 271 et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§1331 and

1338(a).

         13.   This Court has personal jurisdiction over Satco because, upon information and

belief, Satco has committed acts of infringement within the forum state and based on systematic

and continuous contact with the forum state.


                                        4
                        COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 5 of 35 PageID #: 5




        14.     Venue is proper within this judicial district under 28 U.S.C. § 1400 because Satco

has committed acts of infringement in this judicial district and has a regular and established place

of business within this judicial district.

                                         PATENTS-IN-SUIT

        15.     U.S. Patent No. 8,716,946 (“the ’946 patent”) was duly and legally issued on May

6, 2014, by the United States Patent and Trademark Office to Lee et al. The ’946 patent is entitled

“Light Emitting Device for AC Power Operation.” Seoul Viosys is the owner by assignment of the

’946 patent. A true and correct copy of the ’946 patent is attached hereto as Exhibit 1.

        16.     U.S. Patent No. 9,343,631 (“the ’631 patent”) was duly and legally issued on May

17, 2016, by the United States Patent and Trademark Office to Lee et al. The ’631 patent is entitled

“Light Emitting Diode Chip Having Distributed Bragg Reflector and Method of Fabricating the

Same.” Seoul Viosys is the owner by assignment of the ’631 patent. A true and correct copy of the

’631 patent is attached hereto as Exhibit 2.

        17.     U.S. Patent No. 8,860,331 (“the ’331 patent”) was duly and legally issued on

October 14, 2014, by the United States Patent and Trademark Office to Lee et al. The ’331 patent

is entitled “Light Emitting Device for AC Power Operation.” Seoul Viosys is the owner by

assignment of the ’331 patent. A true and correct copy of the ’331 patent is attached hereto as

Exhibit 3.

        18.     U.S. Patent No. 9,627,435 (“the ’435 patent”) was duly and legally issued on April

18, 2017, by the United States Patent and Trademark Office to Lee et al. The ’435 patent is entitled

“Light Emitting Device.” Seoul Viosys is the owner by assignment of the ’435 patent. A true and

correct copy of the ’435 patent is attached hereto as Exhibit 4.




                                         5
                         COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 6 of 35 PageID #: 6




       19.     U.S. Patent No. 9,716,210 (“the ’210 patent”) was duly and legally issued on July

25, 2017, by the United States Patent and Trademark Office to Kim et al. The ’210 patent is entitled

“Light Emitting Diode and Method of Fabricating the Same.” Seoul Viosys is the owner by

assignment of the ’210 patent. A true and correct copy of the ’210 patent is attached hereto as

Exhibit 5.

       20.     U.S. Patent No. 7,667,225 (“the ’225 patent”) was duly and legally issued on

February 23, 2010, by the United States Patent and Trademark Office to Lee et al. The ’225 patent

is entitled “Light Emitting Device.” Seoul Semiconductor is the owner by assignment of the ’225

patent. A true and correct copy of the ’225 patent is attached hereto as Exhibit 6.

       21.     U.S. Patent No. 9,978,919 (“the ’919 patent”) was duly and legally issued on May

22, 2018, by the United States Patent and Trademark Office to Lee. The ’919 patent is entitled

“Light Emitting Device.” Seoul Semiconductor is the owner by assignment of the ’919 patent. A

true and correct copy of the ‘919 patent is attached hereto as Exhibit 7.

       22.     U.S. Patent No. 10,134,967 (“the ’967 patent”) was duly and legally issued on

November 20, 2018, by the United States Patent and Trademark Office to Seo et al. The ’967

patent is entitled “Light Emitting Device.” Seoul Semiconductor is the owner by assignment of the

’967 patent. A true and correct copy of the ‘967 patent is attached hereto as Exhibit 8.

       23.     U.S. Patent No. 7,081,722 (“the ’722 patent”) was duly and legally issued on July

25, 2006, by the United States Patent and Trademark Office to Huynh et al. The ’722 patent is

entitled “Light Emitting Diode Multiphase Driver Circuit and Method.” Seoul Semiconductor is

the owner by assignment of the ’722 patent. A true and correct copy of the ‘722 patent is attached

hereto as Exhibit 9.




                                        6
                        COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 7 of 35 PageID #: 7




       24.     U.S. Patent No. 9,807,828 (“the ’828 patent”) was duly and legally issued on

October 31, 2017, by the United States Patent and Trademark Office to Lee et al. The ’828 patent

is entitled “Alternating Current-Driven Light Emitting Element Lighting Apparatus.” Seoul

Semiconductor is the owner by assignment of the ’828 patent. A true and correct copy of the ‘828

patent is attached hereto as Exhibit 10.

       25.     U.S. Patent No. 8,513,899 (“the ’899 patent”) was duly and legally issued on

August 20, 2013, by the United States Patent and Trademark Office to Kang et al. The ’899 patent

is entitled “Light Emitting Device and Driving Circuit Thereof.” Seoul Semiconductor is the owner

by assignment of the ’899 patent. A true and correct copy of the ‘828 patent is attached hereto as

Exhibit 11.

                                            COUNT I

                           INFRINGEMENT OF THE ’946 PATENT

                                      EXAMPLE CLAIM 1

       26.     Satco has infringed and continues to infringe one or more claims of the ’946 patent,

including but not limited to exemplary claim 1, pursuant to 35 U.S.C. § 271(a), at least by without

authority making, using, offering to sell and/or selling the S9581 lamp within the United States or

importing the S9581 lamp into the United States.

       27.     The S9581 lamp includes a plurality of LED filaments, each of which includes a

light emitting diode chip that comprises a series connected array of light emitting cells. The array

is configured to receive an input voltage to cause the cells to emit light. A scanning electron

microscope image of a chip from an S9581 lamp is provided below.




                                        7
                        COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 8 of 35 PageID #: 8




       28.     Below is a scanning electron microscope image of a pair of holes milled into the

LED chip using a focused ion beam.




       29.     Below is a composite image created from scanning electron microscope images of

the milled holes.




                                       8
                       COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 9 of 35 PageID #: 9




       30.     The bottom of the image reproduced above shows a substrate. Above the substrate

are cross sectional views of portions of two of the light emitting cells, each of which includes an

inclined side surface.

       31.     Three images are provided below. From left to right, those images are: the full

S9581 lamp; a front side of the circuit board contained within the bulb; and a rear side of the circuit

board contained within the bulb.




       32.     Two different voltages are relevant to the operation of the S9581 lamp.




                                         9
                         COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 10 of 35 PageID #: 10




          33.    As indicated by the bulb as depicted in the image to the left above, the S9581 lamp

 receives as input a wall voltage of 120V and 60Hz alternating current electricity. The reference to

 60Hz indicates the periodic cycles over which the input voltage changes. During each cycle, the

 wall voltage includes a peak of approximately 120 volts after which the voltage falls toward zero

 volts.

          34.    Although wall voltage is received as the input to the S9581 lamp, the light emitting

 cells cannot be properly driven by the 120V/60Hz alternating current. The 120V/60Hz alternating

 current has a cyclical peak of approximately 120 volts in the forward direction, passes through

 zero, and then reaches a peak of approximately 120 volts in the reverse direction. The alternating

 current, therefore, drops below the level necessary to drive the light emitting cells after the peak

 of 120 volts.

          35.    Instead of applying the input voltage to the light emitting cells, elements on the

 circuit boards above center and right convert the input to DC-like power to drive the light emitting

 cells. The DC-like power has a cyclical voltage that varies between approximately 164.4 volts and

 170.8 volts. The cyclical DC-like power causes the light emitting cells to emit light having a

 periodically changing luminous intensity that remains non-zero throughout the cycle of the input

 120V/60Hz alternating current.

          36.    Satco’s infringement has caused and is continuing to cause damage and irreparable

 injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury unless and until

 that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.

          37.    Upon information and belief, Satco’s infringement has occurred with knowledge of

 the ’946 patent and knowledge that its acts constitute infringement. Satco’s continuing conduct,

 therefore, is willful.



                                          10
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 11 of 35 PageID #: 11




        38.     Plaintiffs are entitled to injunctive relief and damages in accordance with 35 U.S.C.

 §§ 271, 281, 283, and 284.

                                            COUNT II

                           INFRINGEMENT OF THE ’631 PATENT

                                       EXAMPLE CLAIM 1

        39.     Satco has infringed and continues to infringe one or more claims of the ’631 patent,

 including but not limited to exemplary claim 1, pursuant to 35 U.S.C. § 271(a), at least by without

 authority making, using, offering to sell and/or selling the S9386 lamp within the United States or

 importing the S9386 lamp into the United States.

        40.     The S9386 lamp includes a plurality of LED packages, each of which includes a

 light emitting diode chip. Three images of a package from an S9386 lamp are reproduced below.

 The image below left shows the package after removal from the S9386 lamp. The image below

 right shows the package after removal of the resin encapsulant. The image at bottom shows a

 scanning electron microscope image of a cross-section through the package.




                                         11
                         COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 12 of 35 PageID #: 12




        41.     The cross-section image above show the LED covered by a member comprised of

 resin. The resin member contains phosphor particles, which can be seen as relatively bright spots

 within the darker resin.

        42.     Below is a scanning electron microscope image of the side surface of a hole created

 using a focused ion beam in one of the LEDs from the S9386 lamp. The image shows the epi-

 structure formed above a patterned sapphire substrate. The epi-structure comprises a light-emitting

 structure including from bottom to top, a portion of the n-type semiconductor layer, a multi-

 quantum well active layer, and a p-type semiconductor layer. The multi-quantum well active layer

 emits light in the shorter blue wavelength range. The above-described phosphor converts a portion

 of the emitted light to a longer wavelength.




                                            12
                            COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 13 of 35 PageID #: 13




        43.     The transmission electron microscope image below shows a portion of the

 distributed Bragg reflector located on the bottom of the substrate. As shown in the below image,

 the distributed Bragg reflector (“DBR”) comprises two portions, an upper portion closer to the

 substrate comprising relatively thick layers of SiO2 and TiO2 and a lower portion further from the

 substrate comprising relatively thin layers of SiO2 and TiO2. The relatively dark layers comprise

 SiO2 and the relatively bright layers comprise TiO2. The lower DBR provides higher reflectivity

 for the shorter wavelength blue light emitted by the light emitting structure. The upper DBR

 provides higher reflectivity for the longer wavelength light converted by the phosphor.

        44.     Satco’s infringement has caused and is continuing to cause damage and irreparable




 injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury unless and until

 that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.

        45.     Plaintiffs are entitled to injunctive relief and damages in accordance with 35 U.S.C.

 §§ 271, 281, 283, and 284.




                                          13
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 14 of 35 PageID #: 14




                                            COUNT III

                            INFRINGEMENT OF THE ’331 PATENT

                                      EXAMPLE CLAIM 11

        46.     Satco has infringed and continues to infringe one or more claims of the ’331 patent,

 including but not limited to claim 11, pursuant to 35 U.S.C. § 271(a) at least by without authority

 making, using, offering to sell and/or selling the S9581 lamp within the United States or importing

 the S9581 lamp into the United States.

        47.     The S9581 lamp includes a plurality of LED filaments, each of which includes an

 LED chip that comprises a plurality of light emitting cells connected in series. A scanning electron

 microscope image of an LED chip from an S9581 lamp is reproduced below.




        48.     Below is an optical microscope image of a cross section through an example LED

 filament from the S9581 lamp. The optical image shows a transparent member made of resin

 covering the LED chip.




                                          14
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 15 of 35 PageID #: 15




          49.   Below is a scanning electron microscope image of a portion of the transparent

 member from the S9581 lamp. The image shows two different types of phosphors.




          50.   An example particle of a first phosphor, which generally have a relatively elongated

 shape and possess a relatively long decay time when excited by light from the LED chip, is depicted

 below.




                                         15
                         COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 16 of 35 PageID #: 16




         51.     An example particle of a second phosphor, which generally have a relatively

 circular shape and possess a relatively short decay time when excited by light from the LED chip,

 is depicted below.




         52.     Both types of phosphor emit light within the visible range when excited by light

 from the LED chip.

         53.     Satco’s infringement has caused and is continuing to cause damage and irreparable

 injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury unless and until

 that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.

         54.     Upon information and belief, Satco’s infringement has occurred with knowledge of

 the ’331 patent and knowledge that its acts constitute infringement. Satco’s continuing conduct,

 therefore, is willful.

         55.     Plaintiffs are entitled to injunctive relief and damages in accordance with 35 U.S.C.

 §§ 271, 281, 283, and 284.

                                             COUNT IV

                            INFRINGEMENT OF THE ’435 PATENT

                                        EXAMPLE CLAIM 1

         56.     Satco has infringed and continues to infringe one or more claims of the ’435 patent,

 including but not limited to exemplary claim 1, pursuant to 35 U.S.C. § 271(a) at least by without



                                          16
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 17 of 35 PageID #: 17




 authority making, using, offering to sell, and/or selling the S9581 lamp within the United States or

 importing the S9581 lamp into the United States.

        57.     The S9581 lamp includes a plurality of LED filaments, each of which includes a

 light emitting diode chip that comprises light emitting cells. A scanning electron microscope image

 of a chip from the S9581 lamp is reproduced below.




        58.     Below is a scanning electron microscope image of a pair of holes milled into the

 LED chip using a focused ion beam.




        59.     Below is a composite image created from scanning electron microscope images of

 the milled holes.


                                         17
                         COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 18 of 35 PageID #: 18




          60.   The bottom of the image reproduced above shows a substrate. Above the substrate

 are cross sectional views of portions of two of the light emitting cells.

          61.   Both of the light emitting cells include first and second semiconductor layers with

 an active layer disposed between them. The upper semiconductor layer comprises a p-type layer

 and the lower semiconductor layer comprises an n-type layer.

          62.   In addition, the light emitting cell on the right side of the image includes a

 continuous inclined surface having a slope between 20° and 80° from a horizontal plane of the


 substrate.

          63.   The light emitting cell on the right includes at least two conductive materials,

 including a metallic conductor and a transparent layer of indium tin oxide (ITO). At least one of

 those conductive materials is disposed on the upper p-type semiconductor layer of the cell on the

 right. And at least the other of those conductive materials electrically connects the light emitting

 cells.

          64.   Below is a composite image created from scanning electron microscope images of

 the milled hole in the light emitting cell on the right side of the image above. In this image, the

 ITO layer is shown as a relatively thin and bright line above the upper p-type semiconductor layer.


                                          18
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 19 of 35 PageID #: 19




 The ITO layer extends horizontally from the right edge of the image. In this image, the metallic

 conductor is shown as including a relatively thick and bright layer above the upper p-type

 semiconductor that extends from the right side of the image to the left side of the image.




         65.     The cell on the right in the cross-sectional image above also includes at least two

 insulation layers. For example, portions of a pair of light-transmitting silicon dioxide (SiO2) layers

 are shown as relatively dark layers in the cross-sectional image. At least one of the SiO2 layers

 overlaps one of the conductive materials and both light emitting cells. And at least the other of the

 SiO2 layers overlaps the other of the conductive materials.

         66.     Satco’s infringement has caused and is continuing to cause damage and irreparable

 injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury unless and until

 that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.

         67.     Upon information and belief, Satco’s infringement has occurred with knowledge of

 the ’435 patent and knowledge that its acts constitute infringement. Satco’s continuing conduct,

 therefore, is willful.

         68.     Plaintiffs are entitled to injunctive relief and damages in accordance with 35 U.S.C.

 §§ 271, 281, 283, and 284.




                                          19
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 20 of 35 PageID #: 20




                                             COUNT V

                            INFRINGEMENT OF THE ’210 PATENT

                                       EXAMPLE CLAIM 1

        69.     Satco has infringed and continues to infringe one or more claims of the ’210 patent,

 including but not limited to claim 1, pursuant to 35 U.S.C. § 271(a) at least by without authority

 offering to sell and/or selling the S9386 lamp within the United States or importing the S9386

 lamp into the United States.

        70.     The S9386 lamp includes a plurality of LED packages, each of which includes a

 light emitting diode. The image of an LED package from an S9386 lamp are reproduced below

 left. The image below right shows LED chips within package.




        71.     Below are three transmission electron microscope images of the epi-structure of the

 LED chip. The image to the left shows the entire epi-structure above a patterned sapphire substrate.

 The image below middle enlarges the region of the epi-structure around the multi-quantum well

 active layer. The image below right enlarges the region under the active region. The epi-structure

 includes from top to bottom in relevant part a p-type contact layer, a multi-quantum well active

 region, and an n-type contact layer. The active region, which appears as a relatively bright

 repeating pattern of Indium doped layers separated by relatively dark barrier layers near the center

 of the image. Below the active region is a superlattice layer, which includes a plurality of layers,



                                         20
                         COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 21 of 35 PageID #: 21




 and appears as a relatively faint and closely spaced pattern. Below the superlattice is a spacer layer,

 which includes a plurality of layers, and appears as a relatively faint and widely spaced pattern.




        72.     Based on the level of Indium doping in the active region, the superlattice layer, and

 the spacer layer, the spacer layer will have a bandgap smaller than the barrier layers of the multi-

 quantum well, but higher than the bandgap of the quantum well layers.

        73.     Satco’s infringement has caused and is continuing to cause damage and irreparable

 injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury unless and until

 that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.

        74.     Plaintiffs are entitled to injunctive relief and damages in accordance with 35 U.S.C.

 §§ 271, 281, 283, and 284.

                                             COUNT VI

                            INFRINGEMENT OF THE ’225 PATENT

                                        EXAMPLE CLAIM 1

        75.     Satco has infringed and continues to infringe one or more claims of the ’225 patent,

 including but not limited to claim 1, pursuant to 35 U.S.C. § 271(a) at least by without authority

 offering to sell and/or selling the S9581 lamp within the United States or importing the S9581

 lamp into the United States.




                                          21
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 22 of 35 PageID #: 22




        76.     The S9581 lamp includes a plurality of LEDs. An optical image of an LED from an

 S9386 lamp is reproduced below.




        77.     Below are three transmission electron microscope images of the epi-structure of the

 LED chip. The image to the left shows the entire epi-structure above a patterned sapphire substrate.

 The image below middle enlarges the region of the epi-structure around the multi-quantum well

 active layer. The image below right enlarges a portion of the multi-quantum well. The LED

 includes from bottom to top in relevant part a substrate, an n-type semiconductor layer, a multi-

 quantum well structure, and an p-type semiconductor layer. The multi-quantum well structure

 comprises brightly colored wells separated by darker barriers.




        78.     The well layers within the multi-quantum well include indium. In addition, the

 concentration of indium varies across the layer, with areas of relatively high indium concentration

 transitioning to areas of lower indium concentration. The regions of relatively higher indium

 concentration correspond to carrier trap portions. And the transition from relatively lower to

 relatively higher indium concentration corresponds to a related drop in the band-gap energy.


                                         22
                         COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 23 of 35 PageID #: 23




        79.     Satco’s infringement has caused and is continuing to cause damage and irreparable

 injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury unless and until

 that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.

        80.     Plaintiffs are entitled to injunctive relief and damages in accordance with 35 U.S.C.

 §§ 271, 281, 283, and 284.

                                             COUNT VII

                            INFRINGEMENT OF THE ’919 PATENT

                                        EXAMPLE CLAIM 1

        81.     Satco has infringed and continues to infringe one or more claims of the ’919 patent,

 including but not limited to claim 1, pursuant to 35 U.S.C. § 271(a) at least by without authority

 offering to sell and/or selling the S9440 lamp within the United States or importing the S9440

 lamp into the United States.

        82.     The S9440 lamp includes a plurality of LED packages. Optical microscope images

 of an LED package from an S9440 lamp are reproduced below before and after removal of an

 encapsulant.




        83.     The top image below is an optical microscope image of a cross-section through the

 LED package. The bottom image below is an x-ray through the package.



                                          23
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 24 of 35 PageID #: 24




        84.     As the above images show, the LED package contains two metal leads spaced apart

 from each other. A body, which appears as a white material in the optical images above, includes

 a base that at least partially surrounds the side surfaces of the leads and also fills the separation

 between the leads. The body is substantially transparent to x-rays and therefore appears relatively

 dark compared to the metal leads. One of the two LEDs is shown in the optical cross-section as

 disposed in a cavity in the upper surface of the body. The sides of the cavity comprise a reflector

 disposed on the base that surround the cavity.

        85.     As shown in the optical and x-ray images above, the central portion of both leads

 comprises a relatively thick region that extends up from the bottom of the package. The thick

 portions appear lighter in the x-ray image. The images further show portions of both leads that

 comprise relatively thin portions, which appear slightly darker in the x-ray image. The inner




                                         24
                         COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 25 of 35 PageID #: 25




 brighter regions indicate the outlines of the claimed first and second bottom leads. The outer

 slightly darker regions indicate the outlines of the claimed first and second top leads.

        86.     The optical image above left and the x-ray image above right both show the

 separation region between the two leads. The separation region between the first and second top

 leads has a different shape than the separation region between the first and second bottom leads.

 In addition, as the x-ray image shows, the separation region between the first and second top leads

 includes two bends.

        87.     Drawing an imaginary line to bisect the leads in half (i.e., laterally across the x-ray

 image above right) results in lead halves having equal longitudinal dimensions, but with

 asymmetrical shapes.

        88.     Satco’s infringement has caused and is continuing to cause damage and irreparable

 injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury unless and until

 that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.

        89.     Plaintiffs are entitled to injunctive relief and damages in accordance with 35 U.S.C.

 §§ 271, 281, 283, and 284.

                                            COUNT VIII

                            INFRINGEMENT OF THE ’967 PATENT

                                        EXAMPLE CLAIM 1

        90.     Satco has infringed and continues to infringe one or more claims of the ’967 patent,

 including but not limited to claim 1, pursuant to 35 U.S.C. § 271(a) at least by without authority

 offering to sell and/or selling the S9386 lamp within the United States or importing the S9386

 lamp into the United States.




                                          25
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 26 of 35 PageID #: 26




        91.     The S9386 lamp includes a plurality of LED packages. Optical microscope images

 of an LED package from an S9386 lamp are reproduced below before and after removal of an

 encapsulant.




        92.     The top image below is an optical microscope image of a cross-section through the

 LED package. The bottom image below is an x-ray through the package.




                                        26
                        COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 27 of 35 PageID #: 27




        93.     As the above images show, the LED package contains two metal lead frames spaced

 apart from each other. The optical image shows that each lead frame has a substantially flat top

 surface, a bottom surface, and sidewalls between the top and bottom surfaces. LED chips are

 disposed on the top surface of the left lead frame in the optical image.

        94.     The cross-section image above depict the cross-sectional shape of the sidewalls of

 both lead frames at the sides that face each other in the horizontal direction. In addition, the upper

 surface of the left and right lead frames extend further into the space between the lead frames than

 the bottom surface of the left and right lead frames. That the top surfaces extend further into the

 space indicates an undercut in the sidewall that partially defines a fixing space between the two

 lead frames. This same feature is also depicted in the x-ray image above. In particular, both leads

 are shown with relatively dark inner regions and three sides have relatively light outer regions. The

 differences in brightness correlate to the thickness of the metal at those locations. The relatively

 light outer regions correspond to undercut sidewalls on three sides of both lead frames. The

 undercuts form the fixing space.

        95.     As discussed above, both lead frames have three undercut sidewalls as indicated by

 the x-ray images above. Of those three undercut sidewalls, each lead frame has a single sidewall

 shown as extending vertically in the x-ray image and two sidewalls shown as extending

 horizontally. The sidewalls extending horizontally in the x-ray image are all parallel and also

 perpendicular to those shown extending vertically.

        96.     Satco’s infringement has caused and is continuing to cause damage and irreparable

 injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury unless and until

 that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.




                                          27
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 28 of 35 PageID #: 28




        97.     Plaintiffs are entitled to injunctive relief and damages in accordance with 35 U.S.C.

 §§ 271, 281, 283, and 284.

                                            COUNT IX

                           INFRINGEMENT OF THE ’722 PATENT

                                      EXAMPLE CLAIM 15

        98.     Satco has infringed and continues to infringe one or more claims of the ’722 patent,

 including but not limited to claim 15, pursuant to 35 U.S.C. § 271(a) at least by without authority

 offering to sell and/or selling the S9782 LED module within the United States or importing the

 S9782 LED module into the United States.

        99.     The S9782 LED module includes a plurality of LEDs and the driver circuitry for

 those LEDs. An optical image of the S9782 LED module is reproduced below. The S9782 LED

 module includes 50 LED packages labeled L1 through L50, which can be identified based on the

 yellow encapsulant material in the image below. In addition to the 50 LED packages, the image

 below also shows the circuit elements that drive the LEDs in multiphase.




                                         28
                         COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 29 of 35 PageID #: 29




        100. Among the driver circuitry depicted in the image above are two integrated circuits
 labeled SW5907, which are AC direct control integrated circuits for LED lighting from Silicon

 Works. Each SW5907 is connected to a string of 25 LEDs. In addition, each of the SW5907 devices

 has three output pins used control the operation of three groups of LEDs, the groups having 16, 5,

 and 4 LEDs. The three groups are connected together in series, with each group having an upstream

 end and a downstream end. The downstream end of each group is connected to a output pin of its

 associated SW5907, which selectively connects that path to ground via phase switches. The phase

 switches are shown in the datasheet for the SW907.




                                         29
                         COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 30 of 35 PageID #: 30




        101. Satco’s infringement has caused and is continuing to cause damage and irreparable
 injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury unless and until

 that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.

        102. Plaintiffs are entitled to injunctive relief and damages in accordance with 35 U.S.C.
 §§ 271, 281, 283, and 284.

                                              COUNT X

                            INFRINGEMENT OF THE ’828 PATENT

                                        EXAMPLE CLAIM 1

        103. Satco has infringed and continues to infringe one or more claims of the ’828 patent,
 including but not limited to claim 1, pursuant to 35 U.S.C. § 271(a) at least by without authority

 offering to sell and/or selling the S9782 LED module within the United States or importing the

 S9782 LED module into the United States.

        104. The S9782 LED module is an LED lighting apparatus. An optical image of the
 S9782 LED module is reproduced below. The white and black wires provide alternating current to

 the module. A circuit element labeled DB1 in the image below is a four-diode rectifying bridge

 that rectifies the AC voltage received by the module to generate a drive voltage. The S9782 LED

 module includes 50 LED packages labeled L1 through L50, which can be identified based on the

 yellow encapsulant material in the image below. In addition to the 50 LED packages, the image

 below also shows the circuit elements that drive the LEDs.




                                          30
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 31 of 35 PageID #: 31




        105. Among the driver circuitry depicted in the image above are two LED driving
 modules labeled SW5907, which are AC direct control integrated circuits for LED lighting from

 Silicon Works. The SW5907s are each connected to 25 LEDs. Although each SW5907 has pins

 for four output channels that provide outputs capable of driving groups of LEDs, the S9782 LED

 module uses only three of those output channels on each SW5907. The output pins are configured

 to apply a drive current to groups of LEDs.

        106. The specification for the S9782 explains that the module is dimmable. Upon
 information and belief, the control circuitry for the module compares the detected input to a

 reference value and block the drive current based on that comparison.




                                        31
                        COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 32 of 35 PageID #: 32




         107. Satco’s infringement has caused and is continuing to cause damage and irreparable
 injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury unless and until

 that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.

         108. Plaintiffs are entitled to injunctive relief and damages in accordance with 35 U.S.C.
 §§ 271, 281, 283, and 284.

                                              COUNT XI

                            INFRINGEMENT OF THE ’899 PATENT

                                        EXAMPLE CLAIM 14

         109. Satco has infringed and continues to infringe one or more claims of the ’899 patent,
 including but not limited to claim 14, pursuant to 35 U.S.C. § 271(a) at least by without authority

 offering to sell and/or selling the S9782 LED module within the United States or importing the

 S9782 LED module into the United States.

         110. The S9782 LED module is an LED lighting device. An optical image of the S9782
 LED module is reproduced below. The S9782 LED module includes 50 LED packages labeled L1

 through L50 , which can be identified based on the yellow encapsulant material in the image below.

 In addition to the 50 LED packages, the image below also shows the circuit elements that drive the

 LEDs.




                                          32
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 33 of 35 PageID #: 33




        111. The 50 LEDs are separated into two sets of 25 LEDs having substantially similar
 control circuit. Among the control circuity for each set of 25 LEDs are PTF units that supply

 driving signals to a subset of the LEDs within the group of 25. One example PTF unit in the S9782

 LED is includes a pair of parallel resisters labeled R32 and R33, which are in series with and

 provide a driving signal to a light emitting unit having 4 LEDs. In operation, the PTF unit supplies

 a driving signal to its 4 LEDs but not the other 21 LEDs in the set of 25 when the AC voltage input

 to the PTF is less than the sum of a forward threshold voltage of the other 21 LEDs and the forward

 threshold voltage of the 4 LEDs.




                                         33
                         COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 34 of 35 PageID #: 34




        112. Satco’s infringement has caused and is continuing to cause damage and irreparable
 injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury unless and until

 that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.

        113. Plaintiffs are entitled to injunctive relief and damages in accordance with 35 U.S.C.
 §§ 271, 281, 283, and 284.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their favor

 and against Satco as follows:

         A.     A declaration that Satco has infringed the ’946 patent, ’631 patent, ’331 patent,

 ’435 patent, ’210 patent, ’225 patent, ’919 patent, ’967 patent, ’722 patent, ’828 patent, and ’899

 patent under 35 U.S.C. § 271, and a final judgment incorporating the same;

         B.     A declaration that Satco’s infringement of at least the ’946 patent, the ’331 patent,

 and the ’435 patent is willful;

         C.     A permanent injunction, enjoining Satco and its officers, agents, servants,

 employees, representatives, successors, and assigns, and all others acting in concert or

 participation with them from continued infringement under 35 U.S.C. § 271 of the ’946 patent,

 ’631 patent, ’331 patent, ’435 patent, ’210 patent, ’225 patent, ’919 patent, ’967 patent, ’722

 patent, ’828 patent, and ’899 patent;

         D.     An award of damages adequate to compensate Plaintiffs for Satco’s infringement

 the ’946 patent, ’631 patent, ’331 patent, ’435 patent, ’210 patent, ’225 patent, ’919 patent, ’967

 patent, ’722 patent, ’828 patent, and ’899 patent together with prejudgment and post-judgment

 interest and costs pursuant to 35 U.S.C. § 284;

         E.     An award of enhanced damages for willful infringement;


                                          34
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-04951-KAM-SMG Document 1 Filed 04/19/19 Page 35 of 35 PageID #: 35




           F.     An accounting of all infringing sales and other infringing acts by Satco, and an

 order compelling an accounting for infringing acts not presented at trial and an award by the Court

 of additional damages for such acts; and

           G.     Any other relief to which Plaintiffs are entitled or that the Court seems just and

 proper.

                                              JURY DEMAND

           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs hereby demand

 trial by jury of all issues so triable.


 DATED: April 19, 2019                     Respectfully submitted,

                                           By: s/ Richard Guerra
                                             Richard Guerra, Esq.
                                             Fla. Bar No. 689521
                                             Email: rguerra@brickellip.com
                                             Rafael Perez-Pineiro, Esq.
                                             Fla. Bar No. 543101
                                             Email: rperez@brickellip.com
                                             The Brickell IP Group
                                             1101 Brickell Avenue
                                             South Tower, Suite 800
                                             Miami, Florida 33131

                                             Michael Eisenberg, Esq. (pro hac vice to be submitted)
                                             Email: Michael.Eisenberg@hklaw.com
                                             Holland & Knight LLP
                                             31 West 52nd Street
                                             New York, New York 10019
                                             Telephone: 212.513.3529
                                             Facsimile: 212.385.9010

                                             Attorneys for Plaintiffs




                                           35
                           COMPLAINT FOR PATENT INFRINGEMENT
